08-4727-cv
        Strujan v. Lehman College

                         UNITED STATES COURT OF APPEALS
                             FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER

     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
     TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
     AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
     COURT'S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
     FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
     OR AN ELECTRONIC DATABASE (WITH THE NOTATION "SUMMARY ORDER").      A
     PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT
     REPRESENTED BY COUNSEL.

 1           At a stated term of the United States Court of Appeals
 2      for the Second Circuit, held at the Daniel Patrick Moynihan
 3      United States Courthouse, 500 Pearl Street, in the City of
 4      New York, on the 29 th day of January, two thousand ten.
 5
 6
 7      PRESENT: PIERRE N. LEVAL,
 8               RICHARD C. WESLEY,
 9                    Circuit Judges,
10               JOHN GLEESON, *
11                    District Judge.
12
13
14
15      Elena Strujan,
16
17                Plaintiff-Appellant,
18
19                v.                               08-4727-cv
20
21      Lehman College, Dr. Ricardo R. Fernandez,
22      Dr. Vincent Zucchetto, Dr. Edward Kennelly,
23      Dr. Dwight Kincaid, Dr. Robert Bradley,
24      John/Jane Doe,
25
26                Defendants-Appellees. **
27


             *
             The Honorable John Gleeson, of the United States
        District Court for the Eastern District of New York, sitting
        by designation.
             **
              The Clerk of Court is directed to amend the official
        caption as noted to reflect the correct spelling of Lehman
        College.
 1   APPEARING FOR APPELLANT:         E LENA S TRUJAN, pro se, New
 2                                    York, NY.
 3
 4   APPEARING FOR APPELLEES:         P ATRICK J. W ALSH, Assistant
 5                                    Solicitor General, for
 6                                    Andrew Cuomo, Attorney
 7                                    General of the State of New
 8                                    York, New York, NY.
 9
10        Appeal from the United States District Court for the
11   Southern District of New York (Hellerstein, J.).
12
13        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED,
14   AND DECREED that the judgment of the district court is
15   AFFIRMED.
16
17       Appellant Elena Strujan, pro se, appeals from the

18   judgment of the United States District Court for the

19   Southern District of New York (Hellerstein, J.), granting

20   summary judgment in favor of Appellees in Appellant’s action

21   brought under Title IX of the Civil Rights Act of 1972

22   (“Title IX”), 20 U.S.C. § 1681, et seq., the Age

23   Discrimination Act of 1975 (“ADEA”), 42 U.S.C. § 6101, et

24   seq., Title VI of the Civil Rights Act of 1964 (“Title VI”),

25   42 U.S.C. § 2000d, et seq., and New York law.     We assume the

26   parties’ familiarity with the underlying facts, the

27   procedural history of the case, and the issues on appeal.

28       We review an order granting summary judgment de novo,

29   and ask whether the district court properly concluded that

30   there were no genuine issues of material fact and that the



                                  2
1    moving party was entitled to judgment as a matter of law.

2    See Miller v. Wolpoff & Abramson, L.L.P., 321 F.3d 292, 300

3    (2d Cir. 2003).

4        For substantially the same reasons stated by the

5    district court, we conclude that, even drawing all

6    permissible factual inferences in her favor, summary

7    judgment was appropriate on Appellant’s Title IX claim

8    because she failed to demonstrate any conduct by the

9    defendants that would be “sufficiently severe or pervasive

10   to alter the conditions of . . . [her] educational

11   environment.” Hayut v. State Univ. of N.Y., 352 F.3d 733,

12   745 (2d Cir. 2003) (internal quotation marks omitted).   Nor

13   did she identify, for purposes of her Title VI claim, any

14   federally-funded program that subjected her to

15   discrimination.   With respect to her ADEA claim, Appellant

16   failed to exhaust her administrative remedies.   See Curto v.

17   Edmundson, 392 F.3d 502, 503 (2d Cir. 2004) (citing 28

18   C.F.R. 42.736(a)).

19       Even if Appellant’s pleadings were liberally construed

20   as raising claims under the Due Process Clause of the

21   Fourteenth Amendment or the Americans with Disabilities Act,

22   42 U.S.C. § 12101, et seq., those claims, too, would fail.

23   Where, as here, we “are asked to review the substance of a

                                   3
1    genuinely academic decision, . . . [we] should show great

2    respect for the faculty’s professional judgment . . . [and]

3    not override it unless it is such a substantial departure

4    from accepted academic norms as to demonstrate that the

5    person or committee responsible did not actually exercise

6    professional judgment.”     Regents of Univ. of Mich. v. Ewing,

7    474 U.S. 214, 225 (1985).     There is no indication in the

8    record of any substantial departure from the school’s

9    published policies and procedures with respect to grade

10   appeals, withdrawal from courses, or academic probation.

11       Insofar as Appellant characterizes her request to

12   withdraw from a course as a “reasonable accommodation” for

13   her disability, Appellant did not demonstrate that she was

14   disabled within the meaning of the Americans with

15   Disabilities Act — the record does not reflect she possessed

16   any mental or physical impairment that substantially limited

17   a major life activity such as learning.     See 42 U.S.C. §

18   12102.   Appellant claimed that her condition only prevented

19   her from continuing in this particular course, and she was

20   successful in her other courses.     See 29 C.F.R.

21   1630.2(j)(3)(i) (“The inability to perform a single,

22   particular job does not constitute a substantial limitation

23   in the major life activity of working.”).

                                     4
1        It was proper for the district court to decline to

2    exercise supplemental jurisdiction over Appellant’s state

3    law claims.   See 28 U.S.C. § 1367(c)(3); Carnegie-Mellon

4    Univ. v. Cohill, 484 U.S. 343, 350 n.7 (1988).

5        We have carefully considered Appellant’s remaining

6    claims and find them to be without merit.

7        For the foregoing reasons, the judgment of the district

8    court is AFFIRMED.

 9                               FOR THE COURT:
10                               Catherine O’Hagan Wolfe, Clerk
11
12
13




                                   5